Name: Commission Regulation (EEC) No 1358/89 of 18 May 1989 amending Regulation (EEC) No 735/85 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/22 Official Journal of the European Communities 19 . 5 . 89 COMMISSION REGULATION (EEC) No 1358/89 of 18 May 1989 amending Regulation (EEC) No 735/85 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, advance fixing of the subsidy for colza, rape and sunflower seed and Regulation (EEC) No 755/85 Q of the same date fixing the amount of the subsidy on oil seeds ; whereas Annex III to Regulation (EEC) No 755/85, which came into force on 23 March 1985, sets out the corrected conversion rates for the ecu : Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Whereas, following the judgment of the Court of Justice of 28 February 1989 in Case 201 /87, Regulation (EEC) No 756/85 was declared invalid having regard to Article 8 ( 1 ) of Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds (8) ; Whereas, in order to prevent operators whose applications for advance-fixing certificates for the subsidy have been suspended pursuant to Regulation (EEC) No 756J85 from obtaining a subsidy which is unwarranted and discrimi ­ natory with respect to the other operators, the correct conversion rates applicable to such applications should be re-established in accordance with Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (9), as last amended by Regulation (EEC) No 855/84 (10), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 2216/88 (4), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 735/85 (5) establishes the amount of the aid to be granted from 22 March 1985 ; HAS ADOPTED THIS REGULATION : Whereas, owing to a substantive error in the conversion rates for the ecu in Annex III to the abovementioned Regulation, the amounts of the subsidies did not correspond in certain cases to the provisions of Regulation No 136/66/EEC as regards the detailed rules for the calculation of the subsidy ; whereas a manifest error was involved in view of the rates for the ecu applying at that time ; Article 1 Annex III to Regulation (EEC) No 735/85 is hereby replaced by the Annex hereto . Article 2Whereas, owing to the error mentioned above, the application of the subsidies fixed in Regulation (EEC) No 735/85 would have led to the granting to certain operators of subsidies which would have been too high ; whereas, to prevent that undue, discriminatory advantage over the other operators, the Commission adopted - Regulation (EEC) No 756/85 (6) of 22 March 1985 suspending This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 22 March 1985 . (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 197, 26 . 7. 1988, p. 1 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . (4) OJ No L 197, 26 . 7. 1988 , p. 10 . O OJ No L 81 , 23. 3 . 1985, p . 36 . (8) OJ No L 163, 22 . 6 . 1983, p. 44. O OJ No L 132, 21 . 5. 1983, p. 33 . O OJ No L 90 , 1 . 4 . 1984, p. 1 . (5) OJ No L 80 , 22 . 3 . 1985, p . 18 . (6) OJ No L 81 , 23 . 3 . 1985, p . 38 . 19 . 5 . 89 Official Journal of the European Communities No L 135/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX ANNEX III Exchange rates of the ecu to be used for converting final aids into the currency of the country of processing where the latter is a country other than the country of production (value of ECU 1) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,225680 2,218560 2,212110 2,205790 2,205790 2,188920 F1 2,518270 2,512760 2,507950 2,502950 2,502950 2,487860 Bfrs/Lfrs 44,769200 44,795200 44,831100 44,860700 44,860700 44,962900 FF 6,802180 6,808060 6,814560 6,823940 6,823940 6,857480 Dkr 7,964400 7,979560 7,985870 7,988250 7,988250 8,001030 £ Irl 0,714652 0,717347 0,720164 0,722332 0,722332 0,727880 £ 0,605243 0,607481 0,609142 . 0,610547 0,610547 0,612807 Lit 1 402,95 1 408,77 1 414,78 1 421,02 1 421,02 1 440,17 Dr 94,457600 94,446600 94,471700 94,499600 94,499600 94,676700'